UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


                                )
ARTEMIO ALIPIO,                 )
                                )
                  Plaintiff,    )
                                )
     v.                         )       Civil Action No. 08-1975 (JR)
                                )
DONALD C. WINTER,               )
Secretary of the Navy,          )
                                )
                  Defendant.    )
                                )


                          MEMORANDUM OPINION

     Plaintiff, a Philippine citizen who had worked at a United

States Navy facility in the Philippines, filed an employment

discrimination complaint arising from the Navy’s alleged

“fail[ure] to inform [him]” about an opportunity for employees

for whom “no retirement deductions were withheld from their

salaries” to “make a deposit to the Civil Service Retirement and

Disability Fund.”    Compl. at 1; see id. at 3.     The Navy rejected

the complaint on the ground that plaintiff was an “[a]lien

employed in [a] position[] . . . located outside the limits of

the United States” and thus was “not covered under Title VII” of

the Civil Rights Act of 1964, as amended, see 42 U.S.C. § 2000e

et seq.   Compl. at 2.   Quoting the agency’s decision, plaintiff

explained that:

     The dismissal of this [employment discrimination]
     complaint is not based on the merits of the [plaintiff’s]

                                    1
     claim that he should have been covered under the civil
     service retirement system. The dismissal of the instant
     case is based solely on the employee’s status as a non-
     U.S. citizen and therefore he has no standing to file a
     claim of discrimination under the provisions of [29
     C.F.R. § 1614.103(c)].

Compl. at 2 (emphasis added); see also 29 C.F.R. § 1614.103(c)(4)

(providing that Title VII does not apply to “[a]liens employed in

positions . . . located outside the limits of the United

States”).   An “alien” is “any person not a citizen or national of

the United States.”      8 U.S.C. § 1101(a)(3).

     According to plaintiff, an alien “is not necessarily a

person who is not a U.S. citizen.”       Compl. at 3.   Rather, he

argues that “the term ‘alien’ contained in 29 C.F.R. [§]

1614.103(c) is referenced to [the] individual’s . . . place of

employment.”      Id.   Plaintiff claims that he is not an alien

because he is “a local national (Filipino citizen)” who was “a

direct-hired Federal civilian employee of the United States

Government whose duty station . . . [was] located in a foreign

country.”   Id.    The Court is not persuaded.

      Plaintiff makes no argument that he is a citizen or

national of the United States.      Rather, in describing himself as

“a local national (Filipino citizen) employed by the [Navy] whose

duty station [was] located outside the United States,” Compl. at

3, plaintiff acknowledges his alien status.       He is neither a

citizen nor a national of the United States, rendering him an

alien to whom Title VII does not apply.       See Licudine v. Winter,

                                     2
603 F. Supp. 2d 129 (D.D.C. 2009).

     The Court concludes that the complaint fails to state a

claim upon which relief can be granted, and, accordingly, will

dismiss the complaint.   An Order accompanies this Memorandum

Opinion.



                                     JAMES ROBERTSON
                                     United States District Judge




                                 3